Citation Nr: 1715377	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  09-07 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition, to include as a result of
dental trauma, for purposes of receiving compensation and/or VA outpatient dental
treatment.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1982 to May 1985, and from March 2001 to July 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In August 2013, the Veteran underwent a Board videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.   Thereafter, in December 2013, the Board remanded this claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated, the Veteran testified at a Board hearing in August 2013.  However, the judge who presided over that hearing is no longer with the Board.  In February 2017, the Veteran was sent a letter asking whether he would like to appeal at another hearing before a current member of the Board.  That same month, the Veteran requested to be afforded a new hearing at the RO before a current member of the Board.  Because such hearings before the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2014).






Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for the requested videoconference hearing before the Board in accordance with the docket number of his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




